DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/7/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kooken et al (US 2013/0112367).

With regards to claim 9, Kooken et al discloses a method of protecting a welding-type power supply (welding power supply 100, Fig. 1) comprising:
receiving input power and converting it to welding power including transforming power with an auxiliary transformer into auxiliary power (power inputted to rectifier 101 and regulated circuit 103 is used to convert power to an output circuit 105, Fig. 1),
sensing the temperature of the auxiliary transformer (sensor S1 and S2 are used to sense the temperature of regulated circuit 103, Fig. 1),
controlling the transforming in response to the sensing (switches 123 and 125 are connected to temperature sensors S1 and S2 where a shutdown happens with temperature is exceeded, paragraph 0025, lines 7-10).
	With regards to claim 10, Kooken et al discloses further comprising turning on and off at least one fan mounted to cool at least the auxiliary transformer, wherein turning on and off is done in response to the sensing (fan controller 113 turns on and off fan 117 to cool internal components of the power supply 100 which would include regulated circuit 103, Fig. 1). 
	With regards to claim 11, Kooken et al discloses wherein turning on and off includes turning the at least one fan off when the auxiliary transformer is at a fan off temperature, and turning the at least one fan on at a fan on temperature, wherein the fan off temperature is less than the fan on temperature (fan controller 113 uses the temperature signal from the processor 111 to control the speed of the motor 115 such that the speed of the fan is directly proportional to the sensed temperature, paragraph 0015, lines 6-8). 
	With regards to claims 12 and 13, Kooken et al discloses wherein controlling the converting and transforming includes disabling a utility output in response to the temperature of the auxiliary transformer exceeding a threshold (switches 123 and 125 are connected to temperature sensors S1 and S2 where a shutdown happens with temperature is exceeded, paragraph 0025, lines 7-10). 
With regards to claim 14, Kooken et al discloses wherein disabling an output includes opening a relay in series with an utility power output (buck switch 123 and boost switch 125 disables the output to input current generator and output circuit 105 respectively, Fig. 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761